           Case 4:19-cv-06799-DMR Document 7 Filed 10/28/19 Page 1 of 3



Edward J. Tafe (Cal. State Bar No. 175888)
CNA Coverage Litigation Group
555 12th Street, Suite 600
Oakland, CA 94607
Telephone: (510) 645-2300
Facsimile: (510) 645-2323
E-Mail: edward.tafe@cna.com

Counsel for Defendant
Continental Casualty Company

                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                             SAN FRANCISCO DIVISION

 PHL VARIABLE INSURANCE                              Civil Action No. 4:19-cv-06799-DMR
 COMPANY,

                                 Plaintiff,

    v.                                               DEFENDANT CONTINENTAL
                                                     CASUALTY COMPANY’S L.R. 3-15
                                                     DISCLOSURE OF NON-PARTY
 CONTINENTAL CASUALTY                                INTERESTED ENTITIES OR PERSONS
 COMPANY; CERTAIN
 UNDERWRITERS AT LLOYD’S OF
 LONDON SUBSCRIBING TO POLICY
 NO. SPRFW1701179 AND CERTAIN
 UNDERWRITERS AT LLOYD’S OF
 LONDON SUBSCRIBING TO POLICY
 NO. SPRFW1701180; AND DOES 1-100,

                                 Defendants.


         Pursuant to Civil L.R. 3-15, the undersigned certifies that the following listed persons,

associations of persons, firms, partnerships, corporations (including parent corporations) or other

entities (i) have a financial interest in the subject matter in controversy or in a party to the

proceeding, or (ii) have a non-financial interest in that subject matter or in a party that could be

substantially affected by the outcome of this proceeding:
         Case 4:19-cv-06799-DMR Document 7 Filed 10/28/19 Page 2 of 3



       Continental Casualty Company (“Continental”) is not publicly traded. All of

Continental’s common stock is owned by The Continental Corporation, which is not publicly

traded. All of The Continental Corporation’s common stock is owned by CNA Financial

Corporation (“CNAF”), which has issued shares to the public. Loews Corporation owns the

majority of the outstanding common stock of CNAF. No other individual or institution holds

more than 10% of CNAF’s outstanding common stock.



DATED: October 28, 2019



                                                        BY: /s/ Edward J. Tafe
Of Counsel:                                             Edward J. Tafe
Jason Cronic                                            edward.tafe@cna.com
jcronic@wileyrein.com                                   CNA Coverage Litigation Group
Mary E. Borja                                           555 12th Street, Suite 600
mborja@wileyrein.com                                    Oakland, CA 94607
Margaret D. Thomas                                      (510) 645-2300
mthomas@wileyrein.com                                   (510) 545-2323 (fax)
WILEY REIN LLP
1776 K Street NW                                        Counsel for Defendant
Washington, DC 20006                                    Continental Casualty Company
(202) 719-7000
(202) 719-7049 (fax)
          Case 4:19-cv-06799-DMR Document 7 Filed 10/28/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 28th day of October 2019, a true and correct copy of the

foregoing L.R. 3-15 Disclosure of Non-Party Interested Entities or Persons is being served via

electronic mail upon the following:

Michael Q. Eagan
Thomas H. Manulkin
Casey A. Eagan
LAW OFFICES OF MICAHEL Q. EAGAN, LLP
One Embarcadero Center, Suite 3600
San Francisco, CA 94111

Counsel for Plaintiff PHL Variable Insurance Company
